DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered the references provided in the 7/2/20 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney David Harper on 7/13/22, followed by a message from Attorney Harper on 7/14/22. An Interview Summary was previously provided herewith and is part of the record.
This application has been amended as follows:
All amendments are with respect to the claims of 4/25/22.

Please amend claim 6 as follows:
In section (a), lines 3-4 thereof, delete “, and identical at least at one half of identified interface positions, to” and after “SEQ ID NOS: 1-34” add -- and identical at least at one half of identified interface positions --.
In section (b), lines 3-5 thereof, delete “, and identical at least at one half of identified interface positions, to” and after “SEQ ID NOS: 1-34” add -- and identical at least at one half of identified interface positions --.

Please amend claim 21 as follows:
In section (a), line 3 thereof, replace “sequences” with - - sequence - -.
In section (b), line 3 thereof, replace “sequences” with - - sequence - -.

Please amend claim 22 as follows:
In section (b), line 2 thereof, replace “comprises” with -- comprise --. 

Allowed Claims
Claims 6-17, 21 and 22 are allowed.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Claim 6 is directed to nanostructures comprising a plurality of first, and a plurality of second, assemblies, each of respective identical polypeptides, each being at least 80% identical to SEQ ID NOS:1-34 listed in claim 6, and identical at least at one half of the identified interface positions for each such sequence, wherein the second polypeptide differs from the first polypeptide and the plurality of first assemblies non-covalently interact with the plurality of second assemblies to form a nanostructure.
New claim 21 is directed to a nanostructure comprising a specific combination of first assemblies of a plurality of identical first polypeptides comprising an amino acid sequence at least 95% identical to the amino acid sequence of SEQ ID NO:7, and second assemblies of a plurality of identical second polypeptides comprising an amino acid sequence at least 95% identical to the amino acid sequence of SEQ ID NO:34, wherein the plurality of first assemblies non-covalently interact with the plurality of second assemblies to form a nanostructure.
New claim 22 is directed to a nanostructure comprising a plurality of first assemblies, each first assembly comprising a plurality of identical first polypeptides comprising the amino acid sequence of SEQ ID NO:7, and a plurality of second assemblies, each second assembly comprising a plurality of identical second polypeptides comprising the amino acid sequence of SEQ ID NO:34, wherein the plurality of first assemblies non-covalently interact with the plurality of second assemblies to form a nanostructure.
The closest prior art is US Patent Publication No. 2011/0085939, Salemme et al., published 4/14/11, previously cited 10/28/21, which teaches engineered proteins used in the assembly of nanostructure assemblies, Abstract, including icosahedral forms, claims 14, 30, paras 55, 56, and specifically teaches SEQ ID NO:66, which is very similar in overall sequence to instant SEQ ID NO:2 except that SEQ ID NO:66 does not comprise any of the identified interfaces of instant SEQ ID NO:2. It is further noted that at position 23 of instant SEQ ID NO:2, which is an identified interface residue, is R, arginine, whereas in SEQ ID NO:66 there is K, lysine. Although these generally are considered conservative substitutions for one another, the Examiner has not found a reasonable rationale to make this particular substitution, SEQ ID NO:66’s K for and R, nor to make other modifications to arrive at what is claimed in instant claim 6.
No prior art of record teaches or suggests the claimed nanostructures of any of the claims, including new claims 21 and 22.   Thus, Applicant’s invention is both novel and unobvious over the prior art.
The 35 USC 112(d) or 35 USC 112/4 improper dependence rejection of claim 8 is withdrawn based on claim amendment.
The 35 USC 101 rejection of claims 1, 4, 5 and 18 is withdrawn as moot based on cancellation of these claims.
The 35 USC 102/103 rejection of claims 1, 4 and 5 is withdrawn as moot based on cancellation of these claims.
The 35 USC 103 rejection of claims 18-20 is withdrawn as moot based on cancellation of these claims.
The nonstatutory double patenting rejection are withdrawn based on claim cancelation and also the filing of the terminal disclaimer for US 9630994.
Particularly regarding the nanostructures of new claims 21 and 22, which do not require specific interface residues, the examiner has searched this combination and not found relevant prior art, nor any basis for a 35 USC 101 natural product rejection given a clearly markedly different structure, a nanostructure, when formed as claimed, versus an natural polypeptide that would meet the 95% sequence identity limitation with one of SEQ ID NO:7 or SEQ ID NO:34 for claim 21, or the more narrowly claims nanostructures of claim 22.
Any comments considered necessary by Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658